Name: Commission Regulation (EEC) No 755/93 of 30 March 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 93 Official Journal of the European Communities No L 77/37 COMMISSION REGULATION (EEC) No 755/93 of 30 March 1993 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as amended by Regulation (EEC) No 456/93 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1993. For the Commission Rene STEICHEN Member of the Commission (!) OJ No L 289, 7 . 10. 1989, p. 1 . (2) OJ No L 42, 19 . 2. 1993, p. 1 . O OJ No L 390, 31 . 12. 1992, p . 76. V) OJ No L 49, 27. 2. 1993, p. 53 . No L 77/38 Official Journal of the European Communities 31 . 3 . 93 ANNEX to the Commission Regulation of 30 March 1993 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 14 Week No 15 Week No 16 Week No 17 from 5 to from 12 to from 19 to from 26 April to 11 April . 1993 18 April 1993 25 April 1993 2 May 1993 0204 30 00 166,458 165,078 163,113 161,658 0204 41 00 166,458 165,078 163,113 161,658 020442 10 116,521 115,555 114,179 113,161 0204 42 30 183,104 181,586 179,424 177,824 0204 42 50 216,395 214,601 212,047 210,155 0204 42 90 216,395 214,601 212,047 210,155 0204 43 10 302,954 300,442 296,866 294,218 0204 43 90 302,954 300,442 296,866 294,218 0204 50 51 166,458 165,078 163,113 161,658 0204 50 53 116,521 115,555 114,179 113,161 0204 50 55 183,104 181,586 179,424 177,824 0204 50 59 216,395 214,601 212,047 210,155 0204 50 71 216,395 214,601 212,047 210,155 0204 50 79 302,954 300,442 296,866 294,218 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 ahd (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.